REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a method of treating a lesion comprising, inter alia: inserting a mechanical waveguide into a vessel of a body of a subject, a lesion being present in the vessel and the mechanical waveguide extending longitudinally between a proximal end and a distal end; positioning the distal end of the mechanical waveguide adjacent to the lesion; and generating, using a pulse generator operatively connected to the proximal end of the mechanical waveguide, a mechanical pulse and propagating the mechanical pulse from the proximal end to the distal end of the mechanical waveguide; wherein the mechanical pulse is a high amplitude broadband mechanical pulse, and wherein the high amplitude broadband mechanical pulse is propagated from the proximal end to the distal end of the mechanical waveguide.
With respect to base claim 15, none of prior art of record, alone or in combination, discloses a system for treating a lesion, comprising: a pulse generator and
a mechanical waveguide extending between a proximal end and a distal end, wherein the pulse generator is for generating at least one high amplitude broadband mechanical pulse, wherein the proximal end of the mechanical waveguided is coupled to the pulse generator for receiving the at least one high amplitude broadband mechanical pulse, wherein the mechanical waveguide is for propagating the at least one high amplitude broadband mechanical pulse from the proximal end to the distal end, and wherein the distal end is adapted to be introduced into a vessel of a subject comprising the lesion.
For comparison to the present invention, prior-art reference Gertner (U.S. Pat. No. 9,119,952), for example, discloses, at least in figures 9A-9C, a method for treating a lesion comprising, inter alia: inserting a probe into a vessel of a body of a subject, a lesion being present in the vessel and the probe extending longitudinally between a proximal end and a distal end; positioning the distal end of the probe adjacent to the lesion; generating a mechanical pulse and propagating the pulse from the proximal end to the distal end of the probe; and propagating at least a portion of the mechanical pulse from the distal end of the probe to the lesion.
Gertner also discloses a system for treating a lesion, comprising: a generator for generating at least one mechanical pulse; and a probe extending between a proximal end and a distal end, the proximal end being coupled to the generator for receiving the at least one mechanical pulse therefrom, the probe for propagating the at least one mechanical pulse from the proximal end to the distal end and transmitting the at least one mechanical pulse at the distal end, the distal end being adapted to be introduced into a vessel of a subject comprising the lesion. However, Gertner does not disclose that the probe is a mechanical waveguide propagating a high amplitude broadband mechanical pulse, nor does Gertner disclose that the mechanical pulse is a high amplitude broadband mechanical pulse generated by a pulse generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murry (U.S. Pat. No. 3,584,327 and 3,825,887), Winston (U.S. Pat. No. 3,937,990), Kubota et al. (U.S. Pat. No. 4,989,558), and Whalen et al. (U.S. Pat. No. 5,334,395) teach systems for propagating mechanical pulses.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771